Citation Nr: 1032406	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-33 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an initial increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from September 2005 and August 2006 rating decision of 
a Regional Office (RO) of the Department of Veterans Affairs (VA) 
in Huntington, West Virginia.  The RO initially denied service 
connection for PTSD in the September 2005 rating decision.  
However, in the August 2006 decision, the RO awarded service 
connection for PTSD at a 30 percent disability rating, effective 
from April 21, 2005.  

Because less than the maximum available benefit for a schedular 
PTSD rating was awarded the issue is properly before the Board.  
See Fenderson v. West, 12 Vet. App. 116 (1999); AB v. Brown, 6 
Vet. App. 35 (1993).  Consequently, the Board will address 
whether a rating in excess of 30 percent is warranted.

The Board notes that the above issue was remanded by the Board in 
February 2009 for further evidentiary development.  As will be 
further explained below, this development having been achieved, 
the issue is now ready for appellate review.


FINDING OF FACT

The evidence of record shows that the Veteran suffers from 
restricted affect and depressed mood, problems sleeping, 
nightmares, intrusive thoughts, irritability, inability to 
concentrate, hypervigilance and difficulty maintaining effective 
relationships, but does not show that the symptomatology 
associated with the Veteran's service-connected PTSD more closely 
approximates occupational and social impairment with deficiencies 
in most areas or total occupational and social impairment due to 
such symptoms as:  suicidal ideation, obsessional rituals, 
illogical speech, near-continuous panic or depression, impaired 
impulse control, spatial disorientation, neglect of personal 
appearance and hygiene, inability to establish and maintain 
effective relationships, gross impairment in thought processes or 
communication; persistent delusions, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.
CONCLUSION OF LAW

The criteria for an evaluation of 50 percent, but not greater, 
for the Veteran's service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.126, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must notify the claimant of (1) the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, and (3) which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2009); see 
also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 
38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the 
letters dated in July 2005, April 2006, and May 2008 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these 
letters advised the Veteran what information and evidence was 
needed to substantiate the claims decided herein.  These letters 
also requested that the Veteran provide enough information for 
the RO to request records from any sources of information and 
evidence identified by the Veteran, as well as what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  The May 2008 letter provided this 
notice to the Veteran.  

The Board observes that both the July 2005 and April 2006 letters 
were sent to the Veteran prior to the September 2005 and August 
2006 rating decisions, respectively.  The VCAA notice with 
respect to the elements addressed in these letters was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
VCAA notice in accordance with Dingess, however, was sent after 
the initial adjudication of the Veteran's claim.  Nevertheless, 
the Board finds this error nonprejudicial to the Veteran.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this regard, 
the notice provided in the May 2008 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2009), and Dingess, supra, and after the notice was 
provided the case was readjudicated and a June 2008 supplemental 
statement of the case was provided to the Veteran.  See Pelegrini 
II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements constitutes 
a readjudication decision).

In light of the above, the Board concludes that all notices 
required by VCAA and implementing regulations were furnished to 
the Veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

The Board finds that VA has also fulfilled its duty to assist the 
Veteran in making reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims and providing 
a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(4)(i) (2009).  In this regard, the Veteran's service 
treatment, private treatment records, and VA treatment records 
are associated with the claims folder.  

In February 2009, the Board remanded the case to the agency of 
original jurisdiction (AOJ) for additional development.  A remand 
by the Board confers on the appellant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998).  The Board notes that the above stated 
issue was previously remanded in order for the RO to attempt to 
obtain copies of any outstanding Huntington Vet Center treatment 
records dating from March 30, 2001 to the present, and a new VA 
examination to determine the current severity level of the 
Veteran's PTSD.  The requested records having been obtained and 
requested examination having been afforded, the issue now returns 
to the Board for appellate review.

VA examinations with respect to the issue on appeal were provided 
in June 2006, January 2008 and June 2009.  38 C.F.R. § 3.159(c) 
(4).  To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  Additionally, an examination for rating purposes should 
contain sufficient detail and reflect the whole recorded history 
of a Veteran's disability, reconciling the various reports into a 
consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 
594 (1991); 38 C.F.R. § 4.2 (2009).  The Board notes initially 
that the June 2006 VA examiner did not review the c-file, however 
the examiner provided a thorough examination of the Veteran 
providing rationale for each of the findings.  However, the Board 
finds that the January 2008 and June 2009 VA examinations 
obtained in this case are adequate, as they are predicated on a 
full reading of the VA medical records and a thorough 
examination.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion with 
respect to the issue of entitlement to an increased rating for 
PTSD has been met.  38 C.F.R. § 3.159(c) (4) (2009).

Under the circumstances of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the Veteran regarding what 
further evidence he should submit to substantiate his claim."  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, 
as discussed above, the Board finds that there has been 
substantial compliance with its February 2009 remand directives.  
See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by 
the Board confers upon the claimant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon the VA a concomitant duty to ensure compliance with the 
terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 
97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Therefore, the Board is satisfied that VA has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations and the record is ready for appellate review.

Analysis

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  As such, 
the Board has considered all evidence of record in evaluating the 
Veteran's PTSD.  Also, in Fenderson, the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation has been disagreed 
with, it was possible for a Veteran to be awarded separate 
percentage evaluations for separate periods based on the facts 
found during the appeal period.  Fenderson at 126-28.  As such, 
in accordance with Fenderson, the Board has considered the 
propriety of assigning initial staged ratings for the Veteran's 
service- connected PTSD.

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2009).  The percentage ratings 
contained in the Rating Schedule represent, as far as can be 
practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Although the regulations do not give past 
medical reports precedence over current findings, the Board is to 
consider the Veteran's medical history in determining the 
applicability of a higher rating for the entire period in which 
the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 
(1999).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2009).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2009).

In a claim for a greater original rating after an initial award 
of service connection, all of the evidence submitted in support 
of the Veteran's claim is to be considered.  In initial rating 
cases, separate ratings can be assigned for separate periods of 
time based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2 (2009).  For reasons discussed in more detail below, the 
Board finds that the competent evidence demonstrates that the 
Veteran's service- connected disability did not undergo an 
increase in severity sufficient to warrant a staged rating during 
the relevant appeal period.  As such, the Board will discuss the 
Veteran's PTSD symptomatology in relation to the applicable 
rating criteria for the entire appeal period.

The Veteran's PTSD is evaluated pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  Under that diagnostic code a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, General Rating Formula for Mental 
Disorders (2009). 
A 50 percent rating is assigned when there is evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
and maintaining effective work and social relationships.  Id.  

A 70 percent rating is prescribed when there is evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work like setting); and inability to 
establish and maintain effective relationships.  Id.  

A 100 percent rating is prescribed when there is evidence of 
total occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations, grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation as to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

In addition to evidence regarding the Veteran's symptomatology 
and its impact on his social and occupational functioning, the 
evidence of record contains a Global Assessment of Functioning 
(GAF) score.  The GAF is a scale reflecting the "'psychological, 
social, and occupational functioning on a hypothetical continuum 
of mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)).  

GAF scores ranging between 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co- workers).  Scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work; child frequently beats up 
other children, is defiant at home, and is failing at school).  
See Quick Reference to the Diagnostic Criteria from DSM-IV at 47 
(American Psychiatric Association 1994) ("QRDC DSM-IV").

The Board notes that GAF scores are just one component of the 
Veteran's disability picture, and that it does not have a 
'formula' that it follows in assigning evaluations.  Rather, the 
Board considers the Veteran's entire disability picture, 
including GAF scores.  Under such circumstances Veterans with 
identical GAF scores may be assigned different evaluations based 
on each individual's symptomatology and level of functioning.  
Furthermore, the Board need not accept a GAF score as probative.  
See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of 
the Board to weigh the evidence, including the medical evidence, 
and determine where to give credit and where to withhold the same 
and, in so doing, the Board may accept one medical opinion and 
reject others).

As discussed in the above Introduction, the Veteran was granted 
service connection for PTSD in August 2006 and assigned a 30 
percent disability rating, effective April 21, 2005, the date of 
his claim.  

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran meets the criteria for a 50 percent evaluation, but no 
more, for PTSD for the entire appeal period.  The Board notes 
that the competent medical evidence of record for the period of 
August 2005 to June 2009, including August 2005 and April 2006 
summary from the Veteran's treating counselors at the Vet Center; 
June 2006, January 2008, and June 2009 VA psychological 
examinations; and various outpatient mental health notes; shows 
that the Veteran's mental health examiners have routinely 
characterized his mood as dsyphoric, anxious, depressed, and 
irritable with a restricted affect.  Additionally it is noted 
that the Veteran has difficulty dealing with his military 
experiences and anything that reminds him of his military 
experiences, indeed he avoids any stimuli that might remind him 
of the war.  The Board notes that the Veteran suffers from 
nightmares and intrusive thoughts that affect his ability to 
sleep.

Initially, the Board notes that the August 2005 and April 2006 
Vet Center summaries by the Veteran's treating counselors reveal 
that the Veteran suffers from anxiety, depression and social 
isolation.  The letters further note that the Veteran suffers 
from sleep problems due to nightmares and intrusive thoughts.  
The summaries further note that the Veteran suffers from 
irritability, anger outbursts, hypervigilance, exaggerated 
startle response, distrust and suspiciousness.  

The Board notes that in the June 2006 and January 2008 VA 
examinations, the examiners noted that the Veteran suffered from 
consistent sleep impairment resulting from nightmares.  The 
Veteran further noted that he tries to avoid any stimuli that 
might remind him of his experiences while in Vietnam, including 
movies, the news, books, and  keeping contact with anyone he knew 
in the service.  Finally the Veteran notes that he is having 
trouble getting along with his wife of more than 30 years, has a 
strained relationship with his children, and has very few social 
interactions.  In the June 2009 VA examination, the Veteran 
exhibited a depressed mood with elevated anxiety and irritability 
with anger outbursts, difficulty concentrating, hypervigilance 
and an exaggerated startle response.  The June 2009 examination 
report also notes that the Veteran suffers from sleep impairment 
due to intrusive thoughts and nightmares.  The examination report 
further notes that the Veteran has been experiences memory 
issues, including moderately impaired recent and immediate 
memory.  The Veteran stated at the examination that he has no 
close relationships with either family or friends and is 
extremely restricted emotionally.  The examiner notes that the 
Veteran is capable of casual, friendly interactions with 
acquaintances, but not meaningful relationships.  The Veteran 
says he chooses isolation to avoid verbally or physically 
aggressive behavior toward people who make him angry.  Finally 
the examination report notes that the Veteran has reduced 
reliability and productivity due to his PTSD resulting from his 
anxiousness, hypervigilance, irritability, concentration 
problems, and social isolation.

The various VA psychological examination reports also indicate 
that the Veteran's PTSD is characterized by good hygiene, normal 
speech, good remote memory, and good judgment and insight, no 
panic attacks, no hallucinations or delusions.  However all the 
examiners do note that the Veteran suffers from recurring 
nightmares and intrusive thoughts that cause difficulty in 
sleeping, difficulty concentrating, and hypervigilance.  The 
foregoing symptoms indicate a 50 percent disability rating and 
therefore the Board finds that a 50 percent disability rating is 
appropriate for the entire appeal period.

As for evidence of difficulty in establishing and maintaining 
effective work and social relationships, a symptom which suggests 
a 50 percent rating or higher, the Board notes that the Veteran 
is currently retired and has been since 2003.  Prior to 
retirement, he worked as a high school shop teacher for more than 
30 years.  There is no indication that the Veteran's PTSD 
interfered with his employment.  The Veteran retired due to his 
colon cancer.  In regards to social relationships, during the 
period under consideration, the Veteran has had few social 
interactions other than with his wife, whom he barely speaks to, 
his children when they need something, and a few of the people at 
the Vet Center where he receives treatment.  The Veteran stated 
at the June 2009 VA psychological examination that he no longer 
participates in social activities, dancing, or going to 
restaurants.  He further notes that he has no friends, no close 
relationships and is generally a loner spending most of his time 
keeping up his property.  

The Board notes that the overall symptomatology associated with 
the Veteran's PTSD does not more closely approximate the 
schedular criteria required for the next higher 70 percent 
disability rating.  The medical evidence does not show that the 
Veteran has experienced spatial disorientation, speech 
intermittently illogical, obscure, or irrelevant, near continuous 
panic, or shown neglect of personal appearance or hygiene due to 
his service-connected PTSD.  The Board acknowledges that the 
private and VA examination reports note that the Veteran does 
occasionally have suicidal ideation.  However the examiner in the 
June 2009 VA examination that while the Veteran thinks about 
suicide, he does not have a plan to commit suicide and that his 
recent suicidal thoughts are the result of depression felt from 
bereavement over the recent loss of two of his siblings.  While 
the Board acknowledges that the Veteran almost never socializes, 
and has no close friends, he has not shown an inability to 
establish and maintain relationships as he has remained married 
for over 30 years and does on occasion interact with his 
children.  As such, the Board finds that the Veteran 
symptomatology more closely approximates the schedular criteria 
for the 50 percent disability rating.

The Board further observes that the next higher rating is not 
warranted because the competent evidence of record does not 
demonstrate that the Veteran's symptomatology most closely 
approximates a 100 percent evaluation or higher.  In this regard, 
the Board notes that the Veteran's medical records do not contain 
evidence which supports a finding that he has gross impairment in 
thought processes or communication, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
disorientation as to time or place, or memory loss for names of 
close relatives, own occupation, or own name.  Accordingly, his 
overall symptomatology more closely approximates the schedular 
criteria for the 50 percent disability rating.

Additionally, the Board notes that the Veteran was assigned GAF 
scores ranging from 50 to 70.  In this regard, the Veteran was 
assigned GAF scores of 68 and 70 by the June 2006 and January 
2008 VA examiners, respectively, which indicates that the Veteran 
has some mild symptoms (e.g., depressed mood and mild insomnia) 
or some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
generally functioning pretty well, and has some meaningful 
interpersonal relationships.  A June 2006 VA outpatient mental 
health examiner assigned the Veteran a GAF score of 55 which 
indicates that the Veteran has some moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  However, the Board notes that the June 2009 VA 
examiner, as well as various examiners in VA outpatient mental 
health notes assigned GAF scores of 50 which indicates that the 
Veteran has some serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Upon review of the competent 
evidence, the Board finds that the GAF score of 55 is more 
consistent with the medical evidence of record that addresses the 
Veteran's actual symptoms and level of functioning.  The Board 
notes that the medical evidence more typically exhibits moderate 
symptoms with moderate difficulty in social and occupational 
functioning, rather than the mild or more serious symptoms 
associated with the higher and lower GAF scores.  Accordingly, 
such characterization more closely approximates the schedular 
criteria associated with a 50 percent evaluation for his PTSD.

In sum, the evidence of record demonstrates that the Veteran is 
able to function independently, and has no delusions or cognitive 
impairment.  However, the record also indicates that the Veteran 
maintains few familial and social relationships.  He also 
exhibits disturbances of motivation and mood, anxiety, chronic 
sleep impairment due to nightmares and intrusive thoughts, 
concentration issues, and some impairment of short term memory.  
Based on the foregoing, the Board finds that the Veteran's PTSD 
more closely approximates the criteria for the 50 percent rating 
for the entire appeal period and entitlement to an increased 
rating on a schedular basis is therefore warranted.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Additionally, the Board acknowledges the Veteran's own statements 
that he is entitled to higher disability ratings.  The Board must 
consider the entire evidence of record when analyzing the 
criteria laid out in the ratings schedule.  However, while the 
Board notes that the Veteran is competent to provide evidence 
regarding symptomatology, he is not competent to provide an 
opinion regarding the severity of his symptomatology.  Such 
evidence must come from a medical professional.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The evidence indicates that symptomatology associated with the 
Veteran's PTSD more nearly approximates the schedular criteria 
associated with the higher rating of 50 percent for the entire 
appeal period.  

In Thun v. Peake, 22 Vet. App. 111, 115 (2008), the Court held 
that the determination of whether a Veteran is entitled to an 
extra-schedular rating under 38 C.F.R. § 3.321(b) is a three-step 
inquiry, beginning with a threshold finding that the evidence 
before VA "presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate."  In other words, the Board must 
compare the level of severity and symptomatology of the Veteran's 
disability with the established criteria found in the rating 
schedule for that disability; if the criteria reasonably describe 
the Veteran's disability level and symptomatology, then his 
disability picture is contemplated by the rating schedule.  Id.

The Board notes that there is no evidence of record that the 
Veteran's PTSD warrants a rating higher than the herein assigned 
50 percent, on an extraschedular basis.  38 C.F.R. § 3.321(b) 
(2009).  Any limits on the Veteran's employability due to his 
PTSD have been contemplated in the above stated ratings under 
Diagnostic Code 9411.  The evidence also does not reflect that 
the Veteran's PTSD has necessitated any frequent periods of 
hospitalization or caused marked interference with employment.  
Indeed, the June 2009 examiner noted that the Veteran has been 
retired since 2003 and his retirement was due to his colon cancer 
rather than his PTSD.  Thus, the record does not show an 
exceptional or unusual disability picture not contemplated by the 
regular schedular standards that would warrant the assignment of 
an extraschedular rating.  Since application of the regular 
schedular standards is not rendered impracticable in this case, 
the Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) (2009) for consideration of the assignment of an 
extraschedular evaluation.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Under the above circumstances, the Board finds that the evidence 
is in favor of the Veteran's claim for an increased initial 
evaluation for PTSD for the entire appeal period, but, as 
discussed above, a preponderance of the evidence is against a 
higher evaluation than is assigned herein.  Additionally, the 
Board has considered the benefit of the doubt rule and determined 
that the claim must be granted.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an increased initial evaluation of 50 percent, but 
not greater, for service-connected PTSD, for the entire appeal 
period, is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


